                                                            1   GEISENDORF & VILKIN, PLLC
                                                                Charles L. Geisendorf, Esq. (6985)
                                                            2
                                                                2470 St. Rose Parkway, Suite 309
                                                            3   Henderson, Nevada 89074
                                                                Tel: (702) 873-5868
                                                            4   Email: charles@gvattorneys.com
                                                            5
                                                                Attorney for Daisy Trust

                                                            6
                                                                                            UNITED STATES DISTRICT COURT
                                                            7

                                                            8                                        DISTRICT OF NEVADA
2470 St. Rose Parkway, Suite 309 Henderson, Nevada 89074




                                                            9
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY               Case No.: 2:16-cv-00424-MMD-PAL
                                                           10
                                                                 MERGER TO BAC HOME LOANS SERVICING,
         Phone: 702.873.5868 § Fax: 702.548.6335




                                                           11    LP, FKA COUNTRYWIDE HOME LOANS
            GEISENDORF & VILKIN, PLLC




                                                                 SERVICING, LP;
                                                           12
                                                                               Plaintiff,                          MOTION TO REMOVE
                                                           13
                                                                                                                   ATTORNEY FROM
                                                           14    v.                                                ELECTRONIC SERVICE LIST

                                                           15    GREEN VALLEY SOUTH OWNERS
                                                           16
                                                                 ASSOCIATION NO. 1; DAISY TRUST; NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                           17
                                                                               Defendants.
                                                           18    ___________________________________________
                                                           19    DAISY TRUST,

                                                           20                  Counterclaimant,
                                                           21
                                                                 v.
                                                           22
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                           23    MERGER TO BAC HOME LOANS SERVICING,
                                                                 LP, FKA COUNTRYWIDE HOME LOANS
                                                           24
                                                                 SERVICING, LP;
                                                           25
                                                                              Counterdefendant.
                                                           26

                                                           27

                                                           28

                                                                                                        1
 1          Daisy Trust substituted Michael F. Bohn, Esq. of Law Offices of Michael F. Bohn, Esq.,
 2
     Ltd., as its attorneys in the above-entitled matter in place and stead of Charles L. Geisendorf,
 3
     Esq., of the law firm Geisendorf & Vilkin, PLLC.
 4

 5
            Charles L. Geisendorf, Esq. no longer represents Daisy Trust and has no further need to

 6   receive CM/ECF notifications in this case.
 7          The undersigned respectfully requests the court remove Charles L. Geisendorf, Esq.,
 8
     from the electronic service list in this action. All future correspondence, papers, and future
 9
     notices should continue to be directed to Michael F. Bohn, Esq.
10

11          Dated this 28th day of September, 2018.

12
                                                   GEISENDORF & VILKIN, PLLC
13

14
                                                   By: /s/ Charles L. Geisendorf
15                                                   Charles L. Geisendorf, Esq.
                                                     Nevada Bar No. 6985
16
                                                     2470 St. Rose Parkway, Suite 309
17                                                   Henderson, NV 89074
                                                     Tel: (702) 873-5868
18

19

20                                         COURT APPROVAL
21

22          IT IS SO ORDERED:

23

24                  October 3, 2018
            DATED: __________________
25

26
                                                   _____________________________________
27
                                                   UNITED STATES MAGISTRATE JUDGE
28

                                               2
 1                                    CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on this 28th day of September, 2018, I electronically transmitted the

 4   above MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST to the
 5
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 6
     Filing to all counsel in this matter; all counsel being registered to receive Electronic Filing.
 7

 8

 9
                                                    /s/ Charles L. Geisendorf_________________
10
                                                    An employee of Geisendorf & Vilkin, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
